Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3,5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. 9,625,877) in view of Hara et al. (U.S. 2014/0376950).
	Yamashita et al. teach an image forming apparatus 10 (see Fig.2) including an image forming portion 14 to form a toner image, an intermediate transfer belt 5A onto which toner images are transferred, a secondary transfer portion 20 which transfers the toner image form the intermediate transfer belt to a recording material, a cleaning member which appears to be shown on the leftmost side of the transfer belt, a fixing device 16 which is provided above the secondary transfer portion for fixing the toner images to the recording materials, a blower fan 80 for blowing air along the top of the intermediate transfer member via an air passage (duct) 71, an air passage 72 formed by structural members 33R, 77, and 74 to form a duct which exhausts air out of the image forming apparatus, a sheet member 75 provided on side plate 74 (which is part of the duct) to project toward the transfer belt downstream of the secondary transfer portion and upstream to the cleaning member (leftmost side of transfer belt) with respect to the rotational direction of the belt, the sheet member blocks airflow from flowing toward the upstream (or downstream) in the rotation direction of the belt (see col.5, lines 11-15; col.6, line 12 – col.7, line 38).
	Regarding claim 2, the distance from the sheet member 75 to the secondary transfer position 20 is shorter than the circumferential length of the entire intermediate transfer belt 5A.
	Regarding claim 3, the sheet member 75 is disposed in the longitudinal direction such that is it perpendicular to the rotational direction of the belt and attached to frame member 74 (see Fig.3).
	Regarding claim 5, the sheet member is a thin film member of flexible polyethylene terephthalate (col.6, line 62 – col. 7, line 3).
	Regarding claim 7, the sheet member 75a is fixed to the member 74 which is part of the duct. 
	Specifically, Yamashita et al. teach all that is claimed except specifically reciting the device at the leftmost part of the transfer belt is a cleaner and instead of a blower for blowing air through the duct passages, to use an exhausting device with a suction port and filter to suck air through the duct passages. In addition, the sheet member being longer than the maximum width of the toner image on the transfer belt is not taught. 
	Hara et al. teach an image forming apparatus (Fig.2) comprising an image forming portion 51 to form a toner image, an intermediate transfer belt 53 onto which toner images are transferred, a secondary transfer portion 57 which transfers the toner image form the intermediate transfer belt to a recording material, a cleaning member 58 which is shown on the leftmost side of the transfer belt, a fixing device 6 which is provided above the secondary transfer portion for fixing the toner images to the recording materials, a blower fan 76 for blowing air along the top of the intermediate transfer member and an exhaust fan 80 having a suction port for exhausting the air out of the image forming apparatus (see Fig.3). The exhaust fan 80 can have a filter attached (see par.50).
It would have been obvious to one of ordinary skill in the art before the effective filing date that device on the leftmost side of the transfer belt in Yamashita et al. is a cleaning device as supported by the Hara et al. reference and which is notoriously well known in the art for the purpose of cleaning the residual toner of the intermediate transfer belt. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that one could use a exhaust fan for sucking the air or a blowing fan for blowing the air along air passage ducts (or both as in Hara et al.) because both accomplish the same goal of creating an air current within the image forming apparatus so as to cool and/or dispel contaminants in the device. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the air blocking sheet 75 to extend the entire length of the intermediate transfer belt and thus be at least as long or longer than the maximum with of the toner image because by making it this long it would provide for complete blocking of airflow in either direction so that all the air is guided to the exhaust fan. 

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. 9,625,877) in view of Hara et al. (U.S. 2014/0376950) as applied to claims 1-3,5,7 and further in view of Ibaraki et al. (JP# 2006-098904).
	The combination of Yamashita et al. and Hara et al. taught supra disclose most of what is claimed except the distance between the sheet member and the surface of the transfer belt being less than 5.0 mm. 
	Ibaraki et al. teach (translation supplied) an image forming apparatus including an intermediate transfer belt and an air intercepting member 13 in close proximity to the surface of the belt. The air intercepting member is a sheet member between 0.3 and 2.0 mm from the belt (page 6 of translation). It would have been obvious to one of ordinary skill in the art before the effective filing date to position the air blocking sheet member in the combination of Yamashita et al. and Hara et al. to be less than 5.0 mm from the surface of the transfer belt because effective blocking of the air current to prevent toner scattering can be ensured as taught by Yagi et al. 

4.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, when the transfer belt unit being attachable/detachable from the image forming apparatus such that the sheet member moves to contact the surface of the transfer belt when it is attached/detached is not taught or suggested by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yoshioka et al. teach a sheet blocking member in contact with the surface of the intermediate transfer belt. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852